                     UNITED STATES DISTRICT COURT

                         DISTRICT OF CONNECTICUT


N. F., A Minor Suing by and Through            :
Her Mother and Next Friend,                    :
GINA HUMBER                                    :
                                               :
VS.                                            :      NO. 3:18cv1706(VAB)
                                               :
WATERBURY BOARD OF EDUCATION                   :
and RALPH J. BELVEDERE                         :      FEBRUARY 2, 2019


       MOTION TO DISMISS AS TO DEFENDANT BELVEDERE ONLY


      The plaintiff moves to dismiss this action as to the defendant Ralph J.

Belvedere only, with prejudice and without costs, because the defendant

Belvedere has settled the action against him. The other defendant, however,

has not yet agreed to settle and the case should remain pending as to it.




                                  THE PLAINTIFF


                                  BY:           /s/        (ct00215)
                                        JOHN R. WILLIAMS (ct00215)
                                        51 Elm Street
                                        New Haven, CT 06510
                                        203.562.9931
                                        Fax: 203.776.9494
                                        jrw@johnrwilliams.com


                                        1
CERTIFICATION OF SERVICE

On the date above stated, a copy of the foregoing was filed electronically and
served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent by e-mail to all parties by operation of the Court’s electronic filing
system or by mail to anyone unable to accept electronic filing as indicated on the
Notice of Electronic Filing. Parties may access this filing through the Court’s
CM/ECF System.


                                          /s/      (ct00215)
                                  JOHN R. WILLIAMS




                                         2
